OPINION — AG — THE TERM " PURSUING ANY FUGITIVE FROM JUSTICE " AS THAT TERM IS USED IN 19 O.S.H. 180.43, MEANS ACTIVELY CHASING OR FOLLOWING TO OVERTAKE, A CRIMINAL OR ONE ACCUSED OF CRIME, WHO IS ACTIVELY FLEEING TO AVOID ARREST, WITH THE SHERIFF OR DEPUTY INVOLVED HAVING NO CRIMINAL PROCESS FOR HIS ARREST BUT BEING AUTHORIZED BY THE LAWS OF THE STATE OF OKLAHOMA, IN THE PARTICULAR CIRCUMSTANCES, TO ARREST, WITHOUT CRIMINAL PROCESS, THE PARTICULAR PERSON BEING PURSUED; AND THAT IT WAS ONLY IN SUCH CIRCUMSTANCES THAT 19 O.S.H. 180.43 AUTHORIZES THE APPROVAL BY THE COUNTY ATTORNEY OR THE ALLOWANCE, OR PAYMENT, OF THE CLAIM OF A SHERIFF FOR REIMBURSEMENT FOR MILEAGE (PER DIEM) TRAVELED IN " PURSUING A FUGITIVE FROM JUSTICE ", AND THEN THE REIMBURSEMENT IS LIMITED TO MILEAGE ACTUALLY AND NECESSARILY TRAVELED IN THE OFFICER'S OWN COUNTY. WITHOUT CONSIDERING WHETHER OR NOT THE FEDERAL STATUTES AUTHORIZE AN OKLAHOMA SHERIFF OR DEPUTY SHERIFF TO ARREST, WITHOUT FEDERAL WARRANT, ONE WHO HAS ESCAPED FROM A FEDERAL PRISON, OR PROVIDE FOR ANY REIMBURSEMENT TO SHERIFFS OR DEPUTY SHERIFFS FOR MILEAGE TRAVELED IN CONNECTION WITH LOOKING FOR, OR IN CONNECTION WITH PURSUING, A PERSON WHO HAS ESCAPED FROM A FEDERAL PRISON, IT IS THE FURTHER OPINION OF THE AG THAT 19 O.S.H. 180.43 DOES NOT AUTHORIZE THE APPROVAL BY THE COUNTY ATTORNEY, OR THE ALLOWANCE OR PAYMENT, OF THE CLAIM OF A SHERIFF OR DEPUTY SHERIFF FOR MILEAGE TRAVELED IN LOOKING FOR, OR IN PURSUING, A PERSON WHO HAS ESCAPED FROM A FEDERAL PRISON. CITE: ARTICLE II, SECTION 30, 22 O.S.H. 186, 22 O.S.H. 199, 22 O.S.H. 207, 22 O.S.H. 189, 22 O.S.H. 1141.1, 22 O.S.H. 1141.30 ***************                 22 O.S.H. 1141.14, 57 O.S.H. 16, 57 O.S.H. 16(A) (JAMES C. HARKIN)